Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the preliminary amendment filed 1/25/21.  As directed by the amendment: claims 5, 8-11, 13, and 15-17 have been amended, claims 1, 7, and 18 have been cancelled, and no claims have been added.  As such, claims 2-6, 8-17, and 19 are pending in the instant application.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to because of the following informalities:  the language “complimentary circular apertures” (line 14-15) is objected to as it appears the term/spelling ‘complementary’ should have been used.  Examiner suggests amending to read –complementary circular apertures-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantial portion of expired gases" in claim 2 line 9-10 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known as to what qualifies, or does not qualify, as a substantial portion of expired gases.
The term "substantially covers" in claim 2 line 12-13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known as to what qualifies, or does not qualify, as substantially covering the recess.
Regarding claim 4, the language “a number of walls are provided” (line 1-2) is unclear as the term ‘walls’ is pluralized, suggesting plural walls being provided and one is ‘a number’.  Thus it is unclear 
Regarding claim 9, the language “relatively inflexible material, such as polycarbonate plastic” (line 2-3) is unclear as the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, the term “relatively inflexible material” is unclear as it is not known as to what qualifies, or does not qualify, as a relatively inflexible material as there has not been a reference material set forth to compare the relative inflexibility. 
Regarding claim 14, the language “the aperture” (line 2) is unclear as claim 1 line 14-15 sets forth two apertures, one for the recess and one for the outlet member, and it is not known which aperture is being referred to in the language in claim 14.
Regarding claim 17, the language “or other appropriate fastening methods” (line 2-3) is unclear as it is not known which additional fastening methods are included, and which are excluded, in this language.
Claims 3, 5-6, 8, 10-13, 15-16, and 19 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 2-4, 6, 8, 10, 13-14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallem et al. (2003/0037788) in view of Gunaratnam et al. (2002/0023649).
Regarding claim 2, Gallem shows a device for delivering a supply of gases to a patient (see Figs. 1-9, abstract and para. 0017 for example) which includes a patient interface, in use, in fluid communication with the supply of gases and supplying said gases to said patient, the patient interface comprising a hollow body (see Fig. 1-2 for example, body 3), an outlet member integrated with or attached to the patient interface (see Fig. 3-4, Fig. 4 showing different types of outlet members 10 alone, Fig. 3 showing it integrated with or attached to the patient interface; see also Fig. 5 showing a variation of the outlet member), wherein a boundary between the outlet member and the hollow body forms at least one narrow outlet vent that in use, passes a substantial portion of expired gases of the patient (see Fig. 2-3 and para. 0019-0021 which describe the exhausting of exhalation flow from the patient, the patient exhales and thus forces the outer portion of the outlet member to lift off of element 13 which creates at least one narrow outlet vent between the outlet member and hollow body which allows expired air from the patient to flow through 7 and past the outlet member as described), wherein the hollow body includes an integrally formed recess (see annotated Fig. 3 and 5 below), wherein the outlet member if fittable about or in the recess and substantially covers the whole recess (see annotated Fig. 3 and 5 below), wherein the recess and the outlet member each have complementary circular apertures that form an inspiratory inlet when the outlet member is fitted about or in the recess, wherein the inspiratory inlet is adapted to be connected to a tubing that forms an inspiratory conduit 

    PNG
    media_image1.png
    1018
    837
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    1018
    837
    media_image2.png
    Greyscale



Regarding claim 4, the modified Gallem device’s recess includes a number of walls provided that the outlet member rest against (see Gallem Fig. 2-3 wall portions 8a and including 13).
Regarding claim 6, the modified Gallem device includes upper internal sideways walls formed in the recess (see Gallem Fig. 2-3 sideways walls defined by 8a and including 13).
Regarding claim 8, the modified Gallem device’s outlet member is removable from the hollow body and provided with clips for attachment of the outlet member to the hollow body (see para. 0021 and 0023 and annotated Fig. 5 above).
Regarding claim 10, the modified Gallem device is such that when the outlet member is in place on the hollow body in the recess, narrow slots are created between the hollow body and the outlet member (see Fig. 2 and annotated Fig. 3 above, narrow slots defined by elements 7 which is covered by outlet member until exhalation pressure reaches a certain point).
Regarding claim 13, the modified Gallem device is such that two elongated recesses are formed on the outlet members upper and lower sides, wherein when the outlet member is attached or connected to the hollow body into the recess, formed at the boundary between the outlet member and the hollow body are narrow outlet vents (see Fig. 2 and annotated Fig. 3 above, narrow vents defined by elements 7 which is covered by outlet member until exhalation pressure reaches a certain point, and located at the upper and lower portions of the boundary between the recess and outlet member).
Regarding claim 14, the modified Gallem device is such that the two elongated recesses are formed in a middle section of the outlet member near the aperture (see Fig. 2 and annotated Fig. 3 above).
.

Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallem and Gunaratnam as applied to claim 2 above, and further in view of Lovell (6,631,718).
Regarding claim 11, the modified Gallem device is silent as to the inspiratory conduit being connected to an elbow connector capable of swiveling within the inlet; however, Lovell teaches a similar patient interface with an inspiratory inlet connected to an elbow connector which is capable of swiveling therein (see Lovell Fig. 2A, elbow connector 10, see col. 5 ln. 9-24 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Gallem device’s inspiratory conduit to be an elbow connector which swivels within the inlet, as taught by Lovell, in order to provide the ability to rotate the inspiratory conduit with respect to the patient interface.
Regarding claim 19, the modified Gallem device is silent as to the mask explicitly being a nasal mask; however, Lovell teaches a similar patient interface device which is in the form of a nasal mask (see Lovell abstract for example, “A nasal mask”).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Gallem device’s patient interface to be in the form of a nasal mask, as taught by Lovell, in order to provide the treatment to the user’s nasal passages as opposed to the mouth/oral passage.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallem and Gunaratnam as applied to claim 2 above, and further in view of Martin et al. (2004/0255947).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-6, 8, 10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 2, 4 of U.S. Patent No. 9,144,655 in view of Gallem. 
Regarding instant claim 2, the patent claim 1 includes each structural and functional limitation as claimed (see claim 1), but is silent as to the apertures explicitly being circular; however, Gallem teaches this feature (see Gallem Fig. 3 element 4 forming a circular aperture of the recess, see Fig. 1-5 which also shows the outlet member 10 having circular aperture as well).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 1 device’s apertures to be circular, as taught by Gallem, as this is a well-known shape for connecting to tubing elements in the art.
Instant claims 4-6 correspond to patent claim 3.  Instant claim 8 corresponds to patent claim 7.  Instant claim 10 corresponds to patent claim 2.  Instant claim 12 corresponds to patent claim 1.  Instant claims 13-15 correspond to patent claim 4.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,144,655 in view of Gallem and Gunaratnam et al. (7,066,178), hereinafter Gunaratnam ‘178. 
Regarding instant claim 9, the modified patent claim 1 device is silent as to the hollow body and outlet member being injection molded in a relatively inflexible material, such as polycarbonate plastic (note that the injection molding limitation is considered a product-by-process limitation); however, Gunaratnam ‘178 teaches a similar device made of a relatively inflexible material (see Gunaratnam ‘178 col. 5 ln. 20-21).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 1 to use a rigid material, as taught by Gunaratnam ‘178, in order to provide a strong material which his well-known in the art.

Claims 3, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,144,655 in view of Gallem and Lovell. 
Regarding instant claim 3, the modified patent claim 1 device is silent as to the outlet member being curved to follow contours of the hollow body; however, Lovell teaches a similar device which includes a curved outlet member which follows contours of the hollow body (see Lovell Fig. 2A-B, body 4, curved outlet member 12).  Thus it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the modified patent claim 1 device’s outlet member to be curved, as taught by Lovell, in order to provide a desired shape/profile to the device.
Regarding instant claim 11, the modified patent claim 1 device is silent as to the inspiratory conduit being connected to an elbow connector capable of swiveling within the inlet; however, Lovell teaches a similar patient interface with an inspiratory inlet connected to an elbow connector which is capable of swiveling therein (see Lovell Fig. 2A, elbow connector 10, see col. 5 ln. 9-24 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Regarding instant claim 19, the modified patent claim 1 device is silent as to the mask explicitly being a nasal mask; however, Lovell teaches a similar patient interface device which is in the form of a nasal mask (see Lovell abstract for example, “A nasal mask”).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 1 device’s patient interface to be in the form of a nasal mask, as taught by Lovell, in order to provide the treatment to the user’s nasal passages as opposed to the mouth/oral passage.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,144,655 in view of Gallem and Martin. 
Regarding instant claim 17, the modified patent claim 5 device is silent as to the outlet member being permanently fixed in the hollow body by gluing, ultrasonic welding or other appropriate fastening methods; however, Martin teaches a similar device which includes providing a permanent attachment of an exhalation member to a mask via gluing, ultrasonic welding or other appropriate fastening methods (see Martin para. 0040).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 5 device’s outlet member to be permanently attached to the hollow body via gluing or ultrasonic welding, as taught by Martin, in order to provide a strong attachment between the outlet member and the hollow body (via permanent attachment).

Claims 2-3, 10-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,034,994 in view of Lovell. 

Instant claims 3, 10-16, and 19 correspond to patent claim 14.

Claims 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,034,994 in view of Lovell and Gradon et al. (2002/0014241). 
Regarding instant claims 4-8, the modified patent claim 14 is silent as to the claimed internal sidewalls; however, Gradon teaches a similar device which includes side walls which allow for an outlet member to rest against/connect to (see Gradon Fig. 7 which shows sidewalls 304 surrounding elements 302, which allow for connection to outlet member 306).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 14 device to include the sidewalls, as taught by Gradon, in order to provide the required elements for the outlet member to rest against/connect to.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,034,994 in view of Gunaratnam ‘178. 
Regarding instant claim 9, the modified patent claim 14 device is silent as to the hollow body and outlet member being injection molded in a relatively inflexible material, such as polycarbonate plastic (note that the injection molding limitation is considered a product-by-process limitation); however, Gunaratnam ‘178 teaches a similar device made of a relatively inflexible material (see .

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,034,994 in view of Lovell and Martin. 
Regarding instant claim 17, the modified patent claim 14 is silent as to the outlet member being permanently fixed in the hollow body by gluing, ultrasonic welding or other appropriate fastening methods; however, Martin teaches a similar device which includes providing a permanent attachment of an exhalation member to a mask via gluing, ultrasonic welding or other appropriate fastening methods (see Martin para. 0040).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 14 device’s outlet member to be permanently attached to the hollow body via gluing or ultrasonic welding, as taught by Martin, in order to provide a strong attachment between the outlet member and the hollow body (via permanent attachment).

Claims 2, 4-6, 8-10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 4, and 6 of U.S. Patent No. 10,765,826 in view of Gallem. 
Regarding instant claim 2, the patent claim 1 includes each structural and functional limitation as claimed (see claim 1), but is silent as to the apertures explicitly being circular; however, Gallem teaches this feature (see Gallem Fig. 3 element 4 forming a circular aperture of the recess, see Fig. 1-5 which also shows the outlet member 10 having circular aperture as well).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 
Instant claims 4 and 6 correspond to patent claim 4.  Instant claim 5 corresponds to patent claim 3.  Instant claim 8 corresponds to patent claim 8.  Instant claim 9 corresponds to patent claim 1.  Instant claim 10 corresponds to patent claim 4.  Instant claim 12 corresponds to patent claim 1.  Instant claims 13-16 corresponds to patent claim 6.  

Claims 3, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,765,826 in view of Gallem and Lovell. 
Regarding instant claim 3, the modified patent claim 1 device is silent as to the outlet member being curved to follow contours of the hollow body; however, Lovell teaches a similar device which includes a curved outlet member which follows contours of the hollow body (see Lovell Fig. 2A-B, body 4, curved outlet member 12).  Thus it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the modified patent claim 1 device’s outlet member to be curved, as taught by Lovell, in order to provide a desired shape/profile to the device.
Regarding instant claim 11, the modified patent claim 1 device is silent as to the inspiratory conduit being connected to an elbow connector capable of swiveling within the inlet; however, Lovell teaches a similar patient interface with an inspiratory inlet connected to an elbow connector which is capable of swiveling therein (see Lovell Fig. 2A, elbow connector 10, see col. 5 ln. 9-24 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 1 device’s inspiratory conduit to be an elbow connector which swivels within the inlet, as taught by Lovell, in order to provide the ability to rotate the inspiratory conduit with respect to the patient interface.
.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,765,826 in view of Gallem and Martin. 
Regarding instant claim 17, the modified patent claim 7 is silent as to the outlet member being permanently fixed in the hollow body by gluing, ultrasonic welding or other appropriate fastening methods; however, Martin teaches a similar device which includes providing a permanent attachment of an exhalation member to a mask via gluing, ultrasonic welding or other appropriate fastening methods (see Martin para. 0040).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 7 device’s outlet member to be permanently attached to the hollow body via gluing or ultrasonic welding, as taught by Martin, in order to provide a strong attachment between the outlet member and the hollow body (via permanent attachment).

Claims 2-3, 8-10, and 12-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 4, 3 of U.S. Patent No. 10,828,448 in view of Gallem. 
Regarding instant claim 2, the patent claim 1 or 2 includes each structural and functional limitation as claimed (see claim 1), but is silent as to the apertures explicitly being circular; however, Gallem teaches this feature (see Gallem Fig. 3 element 4 forming a circular aperture of the recess, see 
Instant claim 3 corresponds to patent claim 5.  Instant claim 8 corresponds to patent claim 4.  Instant claim 9, 12, and 16 correspond to patent claim 1.  Instant claims 10 and 13-15 correspond to patent claim 2.  Instant claim 17 correspond to patent claim 3.

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,828,448 in view of Gallem and Gradon. 
Regarding instant claims 4-6, the modified patent claim 1 is silent as to the claimed internal sidewalls; however, Gradon teaches a similar device which includes side walls which allow for an outlet member to rest against/connect to (see Gradon Fig. 7 which shows sidewalls 304 surrounding elements 302, which allow for connection to outlet member 306).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 1 device to include the sidewalls, as taught by Gradon, in order to provide the required elements for the outlet member to rest against/connect to.

Claims 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,828,448 in view of Gallem and Lovell. 
Regarding instant claim 11, the modified patent claim 1 device is silent as to the inspiratory conduit being connected to an elbow connector capable of swiveling within the inlet; however, Lovell teaches a similar patient interface with an inspiratory inlet connected to an elbow connector which is capable of swiveling therein (see Lovell Fig. 2A, elbow connector 10, see col. 5 ln. 9-24 for example).  
Regarding instant claim 19, the modified patent claim 1 device is silent as to the mask explicitly being a nasal mask; however, Lovell teaches a similar patient interface device which is in the form of a nasal mask (see Lovell abstract for example, “A nasal mask”).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 1 device’s patient interface to be in the form of a nasal mask, as taught by Lovell, in order to provide the treatment to the user’s nasal passages as opposed to the mouth/oral passage.

Allowable Subject Matter
Claims 5, 9, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as correction of outstanding 112 2nd paragraph issues and filing of the terminal disclaimers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dantanarayana et al. (8,439,035), McCall et al. (5,921,239), Serowski (6,584,977) are all directed towards similar devices (mask/patient interface) for delivering a supply of gases to a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785